Title: From George Washington to William Barber, 29 December 1782
From: Washington, George
To: Barber, William,Cogswell, Thomas


                        
                            Gentlemen
                            Head Quarters Newburgh Decr 29th 1782
                        
                        You are hereby particularly appointed to inspect the Horses of Sheldon’s Legion; for which purpose you will
                            repair as soon as may be to the Quarters of that Corps at Danbury & the adjacent Towns—It is much my wish that
                            your inspection & examination into the state and quality of the Horses should be as accurate as possible—And you
                            are authorized & directed to Suffer only those to continue in the Corps, which in your judgment will be fit  that the Public may not be burthened with unnecesy expence for the Dragoon service
                            the next Campaign all the others, that is, such as in your opinion will be unfit for that service, you will discriminate
                            accordingly, and having mustered them out, will cause them to be delivered to the Qr Mastr Genl to be sold, or otherwise
                            disposed of in such manner as he shall think proper.
                        
                            P.S. After having compleated the business committed to you; a Report is to be given in full to Head
                            Quarters.
                        

                    